EXHIBIT 10.10

 

EAGLE FAMILY FOODS HOLDINGS, INC.

 

AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

 

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as
of November 23, 2004, among the investors listed from time to time on Schedule I
hereto (the “Investors”) and Eagle Family Foods Holdings, Inc., a Delaware
corporation (the “Company”).

 

R E C I T A L S

 

WHEREAS, the Company, certain of the Investors and certain other parties entered
into a Registration Rights Agreement, dated as of January 23, 1998, as amended
on September 27, 1999 (the “Original Agreement”);

 

WHEREAS, the Investors have agreed pursuant to the terms of Contribution and
Exchange Agreements dated as of even date herewith (collectively, the
“Contribution and Exchange Agreement”) to contribute to the Company all of their
shares of Common Stock of the Company, par value $0.01 per share (“Common
Stock”), all of their shares of Series A Non-Voting Preferred Stock of the
Company, par value $0.01 per share (the “Series A Preferred”), and all of their
shares of Series B Non-Voting Preferred Stock of the Company, par value $0.01
per share (the “Series B Preferred”), in exchange for the issuance by the
Company of new shares of Common Stock.

 

WHEREAS, one of the Investors has agreed pursuant to the terms of an Asset
Purchase Agreement dated as of even date herewith (the “Purchase Agreement” and,
together with the Contribution and Exchange Agreement, the “Transaction
Agreements”) to purchase shares of Common Stock and shares of Series I
Non-Voting Preferred Stock, par value $0.01 per share (the “Series I Preferred”
and together with the Series A Preferred and the Series B Preferred, the
“Preferred Stock”).

 

WHEREAS, the Company has agreed to grant the Investors certain registration
rights and the Company and the Investors desire to amend and restate the
Original Agreement to define such registration rights on the terms and subject
to the conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the parties hereby agree as follows:

 

1. DEFINITIONS

 

As used in this Agreement, the following terms have the respective meaning set
forth below:

 

Commission: shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act;



--------------------------------------------------------------------------------

Exchange Act: shall mean the Securities Exchange Act of 1934, as amended;

 

DFA: shall mean Dairy Farmers of America Inc., a Kansas cooperative marketing
association;

 

GEI: shall mean GE Investment Private Placement Partners II, a Limited
Partnership;

 

Holder: shall mean any holder of Registrable Securities;

 

Initial Public Offering: shall mean the initial public offering of shares of
Common Stock pursuant to a registration under the Securities Act;

 

Initiating Holder: shall mean DFA, GEI or Warburg;

 

Person: shall mean an individual, partnership, joint-stock company, corporation,
limited liability company, trust or unincorporated organization, and a
government or agency or political subdivision thereof;

 

register, registered and registration: shall mean a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act (and any post-effective amendments filed or required to be filed) and the
declaration or ordering of effectiveness of such registration statement;

 

Registrable Securities: (A) the shares of Common Stock issued to the Investors
pursuant to the Transaction Agreements, (B) any additional shares of Common
Stock acquired by the Investors (other than pursuant to a stock option plan or
any other incentive plan), (C) any capital stock of the Company issued as a
dividend or other distribution with respect to, or in exchange for or in
replacement of, the shares of Common Stock referred to in clauses (A) or (B);

 

Registration Expenses: shall mean (x) all expenses incurred by the Company in
compliance with Sections 2(a) and (b) hereof, excluding Selling Expenses, but
including, without limitation, all registration and filing fees, printing
expenses, blue sky fees and expenses and the expense of any special audits
incident to or required by any such registration (but excluding the compensation
of regular employees of the Company, which shall be paid in any event by the
Company) and (y) all reasonable fees and disbursements of one counsel retained
by the Holders of a majority of Registrable Securities;

 

Security, Securities: shall have the meaning set forth in Section 2(1) of the
Securities Act;

 

Securities Act: shall mean the Securities Act of 1933, as amended;

 

Selling Expenses: shall mean all underwriting discounts and selling commissions
applicable to the sale of Registrable Securities; and

 

Warburg: Warburg, Pincus Ventures, L.P., a Delaware limited partnership.



--------------------------------------------------------------------------------

2. REGISTRATION RIGHTS

 

(a) Requested Registration.

 

(i) Request for Registration. If the Company shall receive from an Initiating
Holder, at any time, a written request that the Company effect any registration
with respect to all or a part of the Registrable Securities, the Company will:

 

(A) promptly give written notice of the proposed registration, qualification or
compliance to all other Holders; and

 

(B) as soon as practicable, use its diligent best efforts to effect such
registration (including, without limitation, the execution of an undertaking to
file post-effective amendments, appropriate qualification under applicable blue
sky or other state securities laws and appropriate compliance with applicable
regulations issued under the Securities Act) as may be so requested and as would
permit or facilitate the sale and distribution of all or such portion of such
Registrable Securities as are specified in such request, together with all or
such portion of the Registrable Securities of any Holder or Holders joining in
such request as are specified in a written request received by the Company
within 10 business days after written notice from the Company is given under
Section 2(a)(i)(A) above; provided that the Company shall not be obligated to
effect, or take any action to effect, any such registration pursuant to this
Section 2(a):

 

(I) In any particular jurisdiction in which the Company would be required to
execute a general consent to service of process in effecting such registration,
qualification or compliance, unless the Company is already subject to service in
such jurisdiction and except as may be required by the Securities Act or
applicable rules or regulations thereunder;

 

(II) After the Company has effected two (2) such registrations pursuant to this
Section 2(a) requested by the Initiating Holder (which shall not preclude the
other Initiating Holder from making such a request if the Company has not
already effected two (2) such registrations pursuant to this Section 2(a) for
such other Initiating Holder) and such registrations have been declared or
ordered effective and the sales of such Registrable Securities shall have
closed;

 

(III) If the Registrable Securities requested by all Holders to be registered
pursuant to such request do not have an anticipated aggregate public offering
price (before any underwriting discounts and commissions) of not less than
$15,000,000 (or $25,000,000 if such requested registration is the Initial Public
Offering); or



--------------------------------------------------------------------------------

(IV) If at the time of any request to register Registrable Securities, the
Company is engaged or has fixed plans to engage within thirty (30) days of the
time of the request in (1) a registered public offering as to which the Holders
may include Registrable Securities pursuant to Section 2(b) or (2) an
acquisition, financing or other material transaction which, in the good faith
determination of the Board of Directors of the Company, would be adversely
affected by the requested registration to the material detriment of the Company.
In such event, the Company may, at its option, direct that such request be
delayed for a period not in excess of three months from the effective date of
such offering or the date of the determination by the Board of Directors, as the
case may be, such right to delay a request to be exercised by the Company not
more than once in any one-year period.

 

The registration statement filed pursuant to the request of the Initiating
Holders may, subject to the provisions of Section 2(a)(ii) below, include other
securities, other than Registrable Securities, of the Company which are held by
the other stockholders (“Other Stockholders”) of the Company.

 

The registration rights set forth in this Section 2 may be assigned, in whole or
in part, to any permitted transferee of Registrable Securities (who shall be
bound by all obligations of this Agreement).

 

Holders holding a majority of the Registrable Securities requested to be
registered may, at any time prior to the effective date of the registration
statement relating to such registration, revoke such request, without liability
to the Company, such Holders, any of the other Holders or the Other
Stockholders, by providing a written notice to the Company revoking such
request.

 

(ii) Underwriting. If the Initiating Holders intend to distribute the
Registrable Securities covered by their request by means of an underwriting,
they shall so advise the Company as a part of their request made pursuant to
Section 2(a).

 

If shares held by Other Stockholders are requested by such Other Stockholders to
be included in any registration pursuant to this Section 2, the Company shall
condition such inclusion on their acceptance of the further applicable
provisions of this Section 2. The Initiating Holders whose shares are to be
included in such registration and the Company shall (together with all Other
Stockholders proposing to distribute their securities through such underwriting)
enter into an underwriting agreement in customary form with the representative
of the underwriter or underwriters selected for such underwriting by such
Initiating Holders and reasonably acceptable to the Company. Notwithstanding any
other provision of this Section 2(a), if the representative advises the Holders
in writing that marketing factors require a limitation on the number of shares
to be underwritten or a limitation on the inclusion of shares held by directors
and officers of the Company, the securities of the Company held by Other
Stockholders shall be excluded from such registration to the extent so required
by such limitation. If, after the exclusion of such shares, further reductions
are still required, the securities of the



--------------------------------------------------------------------------------

Company held by each Holder other than the Initiating Holders shall be excluded
from such registration to the extent so required by such limitation. Thereafter,
if still further reductions are required, the number of shares included in the
registration by each Initiating Holder shall be reduced on a pro rata basis
(based on the number of shares held by such Initiating Holder), by such minimum
number of shares as is necessary to comply with such request. No Registrable
Securities or any other securities excluded from the underwriting by reason of
the underwriter’s marketing limitation shall be included in such registration.
If any Other Stockholder who has requested inclusion in such registration as
provided above disapproves of the terms of the underwriting, such person may
elect to withdraw therefrom by written notice to the Company, the underwriter
and the Initiating Holders. The securities so withdrawn shall also be withdrawn
from registration. If the underwriter has not limited the number of Registrable
Securities or other securities to be underwritten, the Company and officers and
directors of the Company may include its or their securities for its or their
own account in such registration if the representative so agrees and if the
number of Registrable Securities and other securities which would otherwise have
been included in such registration and underwriting will not thereby be limited.

 

(iii) Other Registration Rights. The Company shall not grant any registration
rights inconsistent with the provisions of this Section 2(a) and in granting any
demand registration rights hereafter shall provide that the Holders shall have
the right to notice of the exercise of any such demand registration right and to
participate in such registration on a pro rata basis.

 

(iv) Underwriter Selection. Notwithstanding anything to the contrary contained
in this Agreement, so long as GEI is a holder of Registrable Securities, no
managing underwriter or representative of the underwriters in any registration
of the Company’s securities effected pursuant to this Agreement in which General
Electric Company owns a direct or indirect interest of five percent (5%) or more
shall be selected absent the prior written consent of GEI.

 

(b) Company Registration.

 

(i) If the Company shall determine to register any of its equity securities
either for its own account or any Other Stockholders, other than a registration
relating solely to employee benefit plans, or a registration relating solely to
a Commission Rule 145 transaction, or a registration on any registration form
which does not permit secondary sales or does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of Registrable Securities, the Company will:

 

(A) promptly give to each of the Holders a written notice thereof (which shall
include a list of the jurisdictions in which the Company intends to attempt to
qualify such securities under the applicable blue sky or other state securities
laws); and



--------------------------------------------------------------------------------

(B) include in such registration (and any related qualification under blue sky
laws or other compliance), and in any underwriting involved therein, all the
Registrable Securities specified in a written request or requests, made by the
Holders within fifteen (15) days after receipt of the written notice from the
Company described in clause (A) above, except as set forth in Section 2(b)(ii)
below. Such written request may specify all or a part of the Holders’
Registrable Securities of the same class of equity securities being registered
under such registration statement.

 

(ii) Underwriting. If the registration of which the Company gives notice is for
a registered public offering involving an underwriting, the Company shall so
advise each of the Holders as a part of the written notice given pursuant to
Section 2(b)(i)(A). In such event, the right of each of the Holders to
registration pursuant to this Section 2(b) shall be conditioned upon such
Holders’ participation in such underwriting and the inclusion of such Holders’
Registrable Securities in the underwriting to the extent provided herein. The
Holders whose shares are to be included in such registration shall (together
with the Company and the Other Stockholders distributing their securities
through such underwriting) enter into an underwriting agreement in customary
form with the representative of the underwriter or underwriters selected for
underwriting by the Company. Notwithstanding any other provision of this Section
2(b), if the representative determines that marketing factors require a
limitation on the number of shares to be underwritten or a limitation on the
inclusion of shares held by directors and officers of the Company, and (x) if
such registration is the Initial Public Offering, the representative may
(subject to the allocation priority set forth below) exclude from such
registration and underwriting some or all of the Registrable Securities which
would otherwise be underwritten pursuant hereto to the extent so required by
such limitation, and (y) if such registration is other than the Initial Public
Offering, the representative may (subject to the allocation priority set forth
below) limit the number of Registrable Securities to be included in the
registration and underwriting to not less than twenty five percent (25%) of the
total number of shares to be included in such underwritten offering. The Company
shall so advise all holders of securities requesting registration, and the
number of shares of securities that are entitled to be included in the
registration and underwriting shall be allocated in the following manner: The
securities of the Company held by Other Stockholders (other than Registrable
Securities and other than securities held by officers, directors and holders who
by contractual right demanded such registration (“Demanding Holders”)) shall be
excluded from such registration and underwriting to the extent required by such
limitation, and, if a limitation on the number of shares is still required, the
number of shares that may be included in the registration and underwriting by
each of the Holders other than the Demanding Holders shall be excluded from such
registration to the extent so required by such limitation. Thereafter, if still
further reductions are required, the number of shares included in the
registration by each of the Demanding Holders shall be reduced, on a pro rata
basis (based on the number of shares held by such Demanding Holders), by such
minimum number of shares as is necessary to comply with such limitation. If any
of the Holders or any officer, director or Other Stockholder disapproves of the
terms of any such underwriting, he may elect to withdraw therefrom by written
notice to the Company and the underwriter. Any Registrable Securities or other
securities excluded or withdrawn from such underwriting shall be withdrawn from
such registration.



--------------------------------------------------------------------------------

(iii) Number and Transferability. Each of the Holders shall be entitled to have
its shares included in an unlimited number of registrations pursuant to this
Section 2(b). The registration rights granted pursuant to this Section 2(b)
shall be assignable, in whole or in part, to any permitted transferee of the
Registrable Securities (who shall be bound by all obligations of this
Agreement).

 

(iv) Underwriter Selection. Notwithstanding anything to the contrary contained
in this Agreement, so long as GEI is a holder of Registrable Securities, no
managing underwriter or representative of the underwriters in any registration
of the Company’s securities effected pursuant to this Agreement in which General
Electric Company owns a direct or indirect interest of five percent (5%) or more
shall be selected absent the prior written consent of GEI.

 

(c) Form S-3. Following the Initial Public Offering, the Company shall use its
best efforts to qualify for registration on Form S-3 for secondary sales. After
the Company has qualified for the use of Form S-3, the Investors shall have the
right to request unlimited registrations on Form S-3 (such requests shall be in
writing and shall state the number of shares of Registrable Securities to be
disposed of and the intended method of disposition of shares by such holders),
subject only to the following:

 

(i) The Company shall not be required to effect a registration pursuant to this
Section 2(c) unless the Holder or Holders requesting registration propose to
dispose of shares of Registrable Securities having an aggregate price to the
public (before deduction of underwriting discounts and expenses of sale) of more
than $5,000,000.

 

(ii) The Company shall not be required to effect a registration pursuant to this
Section 2(c) within 180 days of the effective date of the most recent
registration pursuant to this Section 2 in which securities held by the
requesting Holder could have been included for sale or distribution.

 

(iii) The Company shall not be required to effect any registration pursuant to
this Section 2(c) in any particular jurisdiction in which the Company would be
required to execute a general consent to service of process in effecting such
registration, qualification or compliance, unless the Company is already subject
to service in such jurisdiction and except as may be required by the Securities
Act or applicable rules or regulations thereunder.

 

(iv) The Company shall not be required to effect a registration pursuant to this
Section 2(c) if at the time of any request to register Registrable Securities,
the Company is engaged or has fixed plans to engage within thirty (30) days of
the time of the request in (A) a registered public offering as to which the
Holders may include Registrable Securities pursuant to Section 2(b) or (B) an
acquisition, financing or other material transaction which, in the good faith
determination of the Board of Directors of the Company, would be adversely
affected by the requested registration to the material



--------------------------------------------------------------------------------

detriment of the Company. The Company may, at its option, direct that such
request be delayed for a period not in excess of three months from the effective
date of such offering or the date of the determination by the Board of
Directors, as the case may be, such right to delay a request to be exercised by
the Company not more than once in any one-year period.

 

The Company shall give prompt written notice to all Holders of the receipt of a
request for registration pursuant to this Section 2(c) and shall provide a
reasonable opportunity for other Holders to participate in the registration,
provided that if the registration is for an underwritten offering, the terms of
Section 2(a)(ii) shall apply to all participants in such offering. Subject to
the foregoing, the Company will use its best efforts to effect promptly the
registration of all shares of Registrable Securities on Form S-3 to the extent
requested by the Holder or Holders thereof for purposes of disposition.

 

(d) Expenses of Registration. All Registration Expenses incurred in connection
with any registration, qualification or compliance pursuant to this Section 2
(whether or not such registration, qualification or compliance is effectuated)
shall be borne by the Company, and all Selling Expenses shall be borne by the
Holders of the securities so registered (or proposed to be registered) pro rata
on the basis of the number of their shares so registered (or proposed to be
registered).

 

(e) Registration Procedures. In the case of each registration effected by the
Company pursuant to this Section 2, the Company will keep the Holders, as
applicable, advised in writing as to the initiation of each registration and as
to the completion thereof. At its expense, the Company will:

 

(i) prior to filing a registration statement or prospectus or any amendment or
supplement thereto, furnish to each Holder with Registrable Securities covered
by such registration statement, one counsel selected by the Holders of a
majority of the Registrable Securities covered by such registration statement or
prospectus, and each underwriter, if any, of the Registrable Securities covered
by such registration statement or prospectus, copies of such document as
proposed to be filed, together with exhibits thereto, which documents will be
subject to review and approval by the foregoing within 5 days after delivery,
and thereafter furnish each such Holder, counsel, and underwriter, if any, such
number of copies of such registration statement, each amendment and supplement
thereto (in each case including all exhibits thereto and documents incorporated
by reference therein), the prospectus included in such registration statement
(including each preliminary prospectus) and such other documents incident
thereto as such Holder, counsel or underwriter, if any, may from time to time
reasonably request;

 

(ii) after the filing of the registration statement, the Company will promptly
notify each Holder with Registrable Securities covered by such registration
statement, one counsel selected as described in clause (i) above, and each
underwriter, if any, of the Registrable Securities covered by such registration
statement or prospectus, of any stop order issued or threatened by the
Commission and take all reasonable actions required to prevent the entry of such
stop order or to remove it if entered;



--------------------------------------------------------------------------------

(iii) keep such registration effective for a period of one hundred twenty (120)
days or until the Holders, as applicable, have completed the distribution
described in the registration statement relating thereto, whichever first
occurs; provided, however, that (A) such 120-day period shall be extended for a
period of time equal to the period during which the Holders, as applicable,
refrain from selling any securities included in such registration in accordance
with provisions in Section 2(i) hereof; and (B) in the case of any registration
of Registrable Securities on Form S-3 which are intended to be offered on a
continuous or delayed basis, such 120-day period shall be extended until all
such Registrable Securities are sold, provided that Rule 415, or any successor
rule under the Securities Act, permits an offering on a continuous or delayed
basis, and provided further that applicable rules under the Securities Act
governing the obligation to file a post-effective amendment permit, in lieu of
filing a post-effective amendment which (1) includes any prospectus required by
Section 10(a) of the Securities Act or (2) reflects facts or events representing
a material or fundamental change in the information set forth in the
registration statement, the incorporation by reference of information required
to be included in (1) and (2) above to be contained in periodic reports filed
pursuant to Section 12 or 15(d) of the Exchange Act in the registration
statement;

 

(iv) use its best efforts to (A) register or qualify the Registrable Securities
under such other securities or blue sky laws of such jurisdictions in the United
States as any applicable Holder reasonably (in light of such Holder’s intended
plan of distribution) requests and (B) cause such Registrable Securities to be
registered with or approved by such other governmental agencies or authorities
in the United States as may be necessary by virtue of the business and
operations of the Company and do any and all other acts and things that may be
reasonably necessary or advisable to enable such Holder to consummate the
disposition of the Registrable Securities owned by such Holder; provided that
the Company will not be required to (1) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
paragraph, (2) subject itself to taxation in any such jurisdiction, or (3)
consent to general service of process in any such jurisdiction;

 

(v) immediately notify each Holder of Registrable Securities covered by such
registration at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event requiring the
preparation of a supplement or amendment to such prospectus and promptly prepare
a supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus will not include
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing, and promptly deliver
to each such Holder, their counsel and underwriter, if any, any such supplement
or amendment;

 

(vi) furnish, on the date that such Registrable Securities are delivered to the
underwriters for sale, if such securities are being sold through underwriters
or, if such securities are not being sold through underwriters, on the date that
the registration statement with respect to such securities becomes effective,
(A) an opinion, dated as of such date, of the counsel representing the Company
for the purposes of such registration,



--------------------------------------------------------------------------------

in form and substance as is customarily given to underwriters in an underwritten
public offering and reasonably satisfactory to a majority in interest of the
Holders participating in such registration, addressed to the underwriters, if
any, and to the Holders participating in such registration and (B) a letter,
dated as of such date, from the independent certified public accountants of the
Company, in form and substance as is customarily given by independent certified
public accountants to underwriters in an underwritten public offering and
reasonably satisfactory to a majority in interest of the Holders participating
in such registration, addressed to the underwriters, if any, and if permitted by
applicable accounting standards, to the Holders participating in such
registration.

 

(vii) use its best efforts to cause all such Registrable Securities to be listed
on a national securities exchange in the United States or NASDAQ and on each
securities exchange on which similar securities issued by the Company may then
be listed, and enter into such customary agreements including a listing
application and indemnification agreement in customary form, and to provide a
transfer agent and registrar for such Registrable Securities covered by such
registration statement no later than the effective date of such registration
statement;

 

(viii) enter into such customary agreements (including an underwriting agreement
or qualified independent underwriting agreement, in each case in customary form)
and take all such other actions as the Holders of a majority of the Registrable
Securities being covered by such registration statement or the underwriters
retained by such Holders, if any, reasonably request in order to expedite or
facilitate the disposition of such Registrable Securities, including customary
representations, warranties, indemnities and agreements;

 

(ix) make available for inspection, during business hours of the Company, by any
Holder of Registrable Securities covered by such registration statement, any
underwriter participating in any disposition pursuant to such registration
statement, and any attorney accountant or other agent retained by any such
Holder or underwriter, all financial and other records, pertinent corporate
documents and properties of the Company and its subsidiaries, if any, as shall
be reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers directors and employees, and
those of the Company’s affiliates, if any, to supply all information and respond
to all inquiries reasonably requested by any such registration statement;

 

(x) use all commercially reasonable efforts to obtain a “cold comfort” letter
from the Company’s appointed auditors in customary form and covering such
matters of the type customarily covered by “cold comfort” letters as the Holders
of a majority in interest of the Registrable Securities being sold reasonably
request; and

 

(xi) otherwise use all commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to the
Holders as soon as reasonably practicable, an earnings statement covering a
period of a least twelve months beginning after the effective date of the
registration statement (as the term “effective date” is defined in Rule 158(c)
under the Securities Act) which earnings statement shall satisfy the provisions
of Section 11(a) of the Securities Act and Rule 158 thereunder.



--------------------------------------------------------------------------------

(f) Indemnification.

 

(i) The Company will indemnify each of the Holders, as applicable, each of its
officers, directors and partners, and each person controlling each of the
Holders (within the meaning of the Securities Act), with respect to each
registration which has been effected pursuant to this Section 2, and each
underwriter, if any, and each person who controls any underwriter, against all
claims, losses, damages and liabilities (or actions in respect thereof) arising
out of or based on any untrue statement (or alleged untrue statement) of a
material fact contained in any preliminary, final or summary prospectus,
offering circular or other document (including any related registration
statement, notification or the like, or any amendment or supplement to any of
the foregoing) incident to any such registration, qualification or compliance,
or based on any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or any violation (or alleged violation) by the Company of the
Securities Act or the Exchange Act or any rule or regulation thereunder or of
any applicable state or common law applicable to the Company and relating to
action or inaction required of the Company in connection with any such
registration, qualification or compliance, and will reimburse each of the
Holders, each of its officers, directors and partners, and each person
controlling each of the Holders, each such underwriter and each person who
controls any such underwriter, for any legal and any other expenses reasonably
incurred in connection with investigating and defending any such claim, loss,
damage, liability or action, provided that the Company will not be liable in any
such case to the extent that any such claim, loss, damage, liability or expense
arises out of or is based on any untrue statement or omission based upon and in
conformity with written information furnished to the Company by the Holders or
underwriter and stated to be specifically for use therein. The foregoing
indemnification shall remain in effect regardless of any investigation by any
indemnified party and shall survive any transfer or assignment by a Holder of
its Registrable Securities or of its rights pursuant to this Agreement.

 

(ii) Each of the Holders will, if Registrable Securities held by it are included
in the securities as to which such registration, qualification or compliance is
being effected, indemnify on a several, but not joint basis, the Company, each
of its directors and officers and each underwriter, if any, of the Company’s
securities covered by such a registration statement, each person who controls
the Company or such underwriter, each Other Stockholder and each of their
officers, directors, and partners, and each person controlling such Other
Stockholder against all claims, losses, damages and liabilities (or actions in
respect thereof) arising out of or based on any untrue statement (or alleged
untrue statement) made by such Holder of a material fact contained in any such
registration statement, prospectus, offering circular or other document, or any
omission (or alleged omission) made by such Holder to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, and will reimburse the Company and such directors, officers,
partners, persons, underwriters or control persons for any legal or any other
expenses reasonably incurred in connection



--------------------------------------------------------------------------------

with investigating or defending any such claim, loss, damage, liability or
action, in each case to the extent, but only to the extent, that such untrue
statement (or alleged untrue statement) or omission (or alleged omission) is
made in such registration statement, prospectus, offering circular or other
document in reliance upon and in conformity with written information furnished
to the Company by such Holder and stated to be specifically for use therein;
provided, however, that the obligations of each of the Holders hereunder shall
be limited to an amount equal to the net proceeds to such Holder of securities
sold pursuant to such registration statement or prospectus.

 

(iii) Each party entitled to indemnification under this Section 2(f) (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom; provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld) and the Indemnified Party may participate in such
defense at such party’s expense (unless the Indemnified Party shall have
reasonably concluded that there may be a conflict of interest between the
Indemnifying Party and the Indemnified Party in such action, in which case the
fees and expenses of counsel shall be at the expense of the Indemnifying Party),
and provided further that the failure of any Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of its obligations
under this Section 2 except to the extent the Indemnifying Party is materially
prejudiced thereby. No Indemnifying Party, in the defense of any such claim or
litigation shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation. Each Indemnified Party shall promptly furnish such information
regarding itself or the claim in question as an Indemnifying Party may
reasonably request in writing and as shall be reasonably required in connection
with the defense of such claim and litigation resulting therefrom.

 

(iv) If the indemnification provided for in this Section 2(f) is held by a court
of competent jurisdiction to be unavailable to an Indemnified Party with respect
to any loss, liability, claim, damage or expense referred to herein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party hereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other in connection with the
statements or omissions which resulted in such loss, liability, claim, damage or
expense, as well as any other relevant equitable considerations, provided,
however, that no Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of any such fraudulent
misrepresentation. The relative fault of the Indemnifying Party and of the
Indemnified Party shall be determined by reference to, among other things,
whether the untrue (or alleged untrue) statement of a material fact or



--------------------------------------------------------------------------------

the omission (or alleged omission) to state a material fact relates to
information supplied by the Indemnifying Party or by the Indemnified Party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. Notwithstanding the foregoing,
no Holder will be required to contribute any amount pursuant to this paragraph
(f) in excess of the total price at which the Registrable Securities of such
Holder were offered to the public (less underwriting discounts and commissions,
if any). Each Holder’s obligations to contribute pursuant to this paragraph are
several in the proportion that the proceeds of the offering received by such
Holder bears to the total proceeds of the offering received by all the
applicable Holders and not joint.

 

(v) The foregoing indemnity agreement of the Company and Holders is subject to
the condition that, insofar as they relate to any loss, claim, liability or
damage made in a preliminary prospectus but eliminated or remedied in the
amended prospectus on file with the Commission at the time the registration
statement in question becomes effective or the amended prospectus filed with the
Commission pursuant to Commission Rule 424(b) (the “Final Prospectus”), such
indemnity agreement shall not inure to the benefit of (A) any underwriter if a
copy of the Final Prospectus was furnished to the underwriter and was not
furnished to the person asserting the loss, liability, claim or damage at or
prior to the time such action is required by the Securities Act or (B) in
circumstances where no underwriter is acting as such in the offer and sale in
question, any Holder who (1) either directly or through its agent provided the
preliminary prospectus to the Person asserting the loss, liability, claim or
damage, (2) was furnished with a copy of the Final Prospectus, and (3) did not
furnish or cause to be furnised the Final Prospectus to the Person asserting the
loss, liability, claim or damage at or prior to the time such action is required
by the Securities Act.

 

(vi) Any indemnification payments required to be made to an Indemnified Party
under this Section 2(f) shall be made as the related claims, losses, damages,
liabilities or expenses are incurred.

 

(g) Information by the Holders. Each of the Holders holding securities included
in any registration shall furnish to the Company such information regarding such
Holder and the distribution proposed by such Holder as the Company may
reasonably request in writing and as shall be reasonably required in connection
with any registration, qualification or compliance referred to in this Section
2. No Investor shall be required, in connection with any underwriting agreements
entered into in connection with any registration, to provide any information,
representations or warranties, or covenants with respect to the Company, its
business or its operations, and such Investors shall not be required to provide
any indemnification with respect to any registration statement except as
specifically provided for in Section 2(f)(ii) hereof.



--------------------------------------------------------------------------------

(h) Rule 144 Reporting. With a view to making available the benefits of certain
rules and regulations of the Commission which may permit the sale of restricted
securities to the public without registration, the Company agrees to:

 

(i) make and keep public information available as those terms are understood and
defined in Rule 144 under the Securities Act (“Rule 144”), at all times from and
after the effective date of the first registration under the Securities Act
filed by the Company for an offering of its securities to the general public;

 

(ii) use its best efforts to file with the Commission in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act at any time after it has become subject to such reporting
requirements; and

 

(iii) so long as the Holder owns any Registrable Securities, furnish to the
Holder upon request, a written statement by the Company as to its compliance
with the reporting requirements of Rule 144 (at any time from and after the
effective date of the first registration statement filed by the Company for an
offering of its securities to the general public), and of the Securities Act and
the Exchange Act (at any time after it has become subject to such reporting
requirements), a copy of the most recent annual or quarterly report of the
Company, and such other reports and documents so filed as the Holder may
reasonably request in availing itself of any rule or regulation of the
Commission allowing the Holder to sell any such securities without registration.

 

(i) “Market Stand-off” Agreement. Each of the Holders agrees, if requested by
the Company and an underwriter of equity securities of the Company, not to sell
or otherwise transfer or dispose of any Registrable Securities held by such
Holder during the 90-day period (or such longer period if requested by such
underwriter, up to 180 days) following the effective date of a registration
statement of the Company filed under the Securities Act, provided that:

 

(i) such agreement only applies to the Initial Public Offering; and

 

(ii) all officers and directors of the Company enter into similar agreements.

 

If requested by the underwriters, the Holders shall execute a separate agreement
to the foregoing effect. The Company may impose stop-transfer instructions with
respect to the shares (or securities) subject to the foregoing restriction until
the end of said 90-day period (or such longer period if requested by such
underwriter, up to 180 days). The provisions of this Section 2(i) shall be
binding upon any transferee who acquires Registrable Securities, whether or not
such transferee is entitled to the registration rights provided hereunder.

 

(j) Termination. The registration rights set forth in this Section 2 shall not
be available to any Holder if, in the opinion of counsel to the Company, all of
the Registrable Securities then owned by such Holder could be sold in any 90-day
period pursuant to Rule 144 (without giving effect to the provisions of Rule
144(k)). The Company will arrange for a provision to the transfer agent for such
shares of an opinion of counsel in connection with any such sale under Rule 144.

 

3. MISCELLANEOUS

 

(a) Directly or Indirectly. Where any provision in this Agreement refers to
action to be taken by any Person, or which such Person is prohibited from
taking, such provision shall be applicable whether such action is taken directly
or indirectly by such Person.



--------------------------------------------------------------------------------

(b) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to contracts made
and to be performed entirely within such State.

 

(c) Section Headings. The headings of the sections and subsections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof.

 

(d) Notices.

 

(i) All communications under this Agreement shall be in writing and shall be
delivered by hand or by facsimile or mailed by overnight courier or by
registered or certified mail, postage prepaid:

 

(A) if to the Company, to Eagle Family Foods Holdings, Inc., 735 Taylor Road,
Suite 200, Gahanna, OH 43230, Attention: Chief Executive Officer (Fax. No.:
(614) 501-4423), or at such other address or facsimile number as it may have
furnished in writing to the Investors;

 

(B) if to the Investors, at the address or facsimile number listed on Schedule I
hereto, or at such other address or facsimile number as may have been furnished
in writing to the Company.

 

(ii) Any notice so addressed shall be deemed to be given: if delivered by hand
or facsimile, on the date of such delivery; if mailed by courier, on the first
business day following the date of such mailing; and if mailed by registered or
certified mail, on the third business day after the date of such mailing.

 

(e) Reproduction of Documents. This Agreement and all documents relating
thereto, including, without limitation, any consents, waivers and modifications
which may hereafter be executed may be reproduced by the Investor by any
photographic, photostatic, microfilm, microcard, miniature photographic or other
similar process and the Investors may destroy any original document so
reproduced. The parties hereto agree and stipulate that any such reproduction
shall be admissible in evidence as the original itself in any judicial or
administrative proceeding (whether or not the original is in existence and
whether or not such reproduction was made by the Investors in the regular course
of business) and that any enlargement, facsimile or further reproduction of such
reproduction shall likewise be admissible in evidence.

 

(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties.

 

(g) Entire Agreement; Amendment and Waiver. This Agreement constitutes the
entire understanding of the parties hereto and supersedes all prior
understanding among such parties. This Agreement may be amended, and the
observance of any term of this Agreement may be waived, with (and only with) the
written consent of the Company and the Investors holding a 66-2/3% majority of
the then outstanding Registrable Securities.



--------------------------------------------------------------------------------

(h) Severability. In the event that any part or parts of this Agreement shall be
held illegal or unenforceable by any court or administrative body of competent
jurisdiction, such determination shall not effect the remaining provisions of
this Agreement which shall remain in full force and effect.

 

(i) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall be
considered one and the same agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

EAGLE FAMILY FOODS HOLDINGS, INC.

By:

 

/s/ Craig Steinke

--------------------------------------------------------------------------------

Name:

 

Craig A. Steinke

Title:

 

Chief Executive Officer and President

INSTITUTIONAL INVESTORS:

GE INVESTMENT PRIVATE PLACEMENT PARTNERS II, A LIMITED PARTNERSHIP

By:

 

GE Investment Management

   

Incorporated, its General

   

Partner

By:

 

/s/ Andreas Hildebrand

--------------------------------------------------------------------------------

Name:

 

Andreas Hildebrand

Title:

 

Vice President

WARBURG, PINCUS VENTURES, L.P.

By:

 

Warburg, Pincus & Co.,

   

General Partner

By:

 

/s/ David Barr

--------------------------------------------------------------------------------

Name:

 

David Barr

Title:

 

Managing Director

DAIRY FARMERS OF AMERICA INC.

By:

 

/s/ Gerald L. Bos

--------------------------------------------------------------------------------

Name:

 

Gerald L. Bos

Title:

 

Chief Financial Officer and Corporate

   

Vice President/Finance

ADDITIONAL INVESTORS:

/s/ Craig Steinke

--------------------------------------------------------------------------------

Craig Steinke